Dismissed and Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01132-CV
____________
 
CINDY D. NEELY and GEORGE R. NEELY, Appellants
 
V.
 
MARY ANN KNEZEK and TRAVIS JOHNSON, Appellees 
 

 
On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 03-CV-132322
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 19, 2006.  This court was advised that
George R. Neely petitioned for bankruptcy in the United States Bankruptcy Court
for the Southern District of Texas, under cause number 04-44898, and the case
was converted to a Chapter 7 proceeding.  Although George R. Neely asserted
that this appeal is not subject to an automatic stay pursuant to 11 U.S.C. ' 362, on December 13, 2007, this
court abated this appeal at the request of the Chapter 7 Trustee, W. Steve
Smith.  
On July
1, 2010, this court ordered the parties, including W. Steve Smith, the Chapter
7 Trustee, to file a response informing the court of the status of appellant’s
bankruptcy proceeding.  On July 15, 2010, W. Steve Smith, Bankruptcy Trustee,
filed a status report, along with a joint request of the Trustee and appellees
to dismiss the appeal.  According to the status report, Cindy Neely and George
Neely no longer have any interest in the property that is the subject of the
underlying suit.  Their rights have been finally litigated in the Bankruptcy
Court, the federal District Court, and the Fifth Circuit Court of Appeals.  As
a result, the Trustee now stands in the shoes of both George and Cindy Neely. 
The Trustee and appellees have reached a compromise that has been approved by
the Bankruptcy Court.  Therefore, they request that his appeal be dismissed. 
Appellants have not filed a response.
We grant
the joint request for dismissal.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.